Citation Nr: 0311939	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder secondary to service-connected residuals of 
bilateral plantar warts and calluses.

2.  Entitlement to service connection for degenerative 
changes of the right knee secondary to service-connected 
residuals of bilateral plantar warts and calluses.

3.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating actions:  a July 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, which 
denied the veteran's claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities; a September 2000 RO rating 
decision, which denied the veteran's claim for service 
connection for a bilateral ankle disorder secondary to 
service-connected residuals of bilateral plantar warts and 
calluses; and a May 2001 RO rating decision, which denied the 
veteran's claim for service connection for degenerative 
changes of the right knee secondary to service-connected 
residuals of bilateral plantar warts and calluses.  The 
veteran filed timely appeals to these adverse determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The preponderance of the credible and probative evidence 
demonstrates that the veteran's bilateral ankle disorder was 
not first demonstrated for many years following service 
discharge, and the evidence does not show that the veteran's 
bilateral ankle disorder is etiologically related to his 
service-connected residuals of plantar warts and calluses.

3.  The preponderance of the credible and probative evidence 
demonstrates that the veteran's degenerative changes of the 
right knee were not first demonstrated for many years 
following service discharge, and the evidence does not show 
that the veteran's degenerative changes of the right knee are 
etiologically related to his service-connected residuals of 
plantar warts and calluses.

4.  The veteran is service-connected for the following four 
disabilities:  residuals of plantar warts and calluses of the 
left foot, rated as 30 percent disabling; residuals of 
plantar warts and calluses of the right foot, rated as 10 
percent disabling; residuals of a fracture of the second left 
toe, rated as noncompensably (zero percent) disabling; and 
hearing loss, rated as noncompensably (zero percent) 
disabling.

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's bilateral ankle disorder was not incurred 
in or aggravated by active service, may not be presumed to 
have been incurred during such service, and was not 
proximately due to, the result of or aggravated by his 
service-connected residuals of bilateral plantar warts and 
calluses. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2002).

2.  The veteran's degenerative changes of the right knee were 
not incurred in or aggravated by active service, may not be 
presumed to have been incurred during such service, and were 
not proximately due to, the result of or aggravated by his 
service-connected residuals of bilateral plantar warts and 
calluses. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2002).

3.  The criteria for the assignment of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his secondary service connection and total 
disability rating claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decisions dated in July 1999, September 2000, and May 
2001, in the statements of the case (SOCs) issued in July 
2000 and December 2002, in the supplemental statements of the 
case (SSOCs) issued in May 2001 and March 2003, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in the SOC issued to the 
veteran in December 2002, the RO advised the veteran of the 
recent enactment of the VCAA, and provided him with detailed 
information about the new rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claims, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his attorney 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claims.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence has been met.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes, VA inpatient and outpatient 
treatment notes, mental health treatment notes, and 
examination reports, including medical opinions regarding the 
claimed connected between the veteran's bilateral ankle 
disorder and right knee disorder and his service-connected 
plantar warts and calluses, and several personal statements 
made by the veteran in support of his claim.  The veteran 
testified at hearings before an RO hearing officer in May 
1988 and again in February 2001, and transcripts of this 
testimony have been associated with the veteran's claims 
file.  The RO has obtained all pertinent records regarding 
the issues on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claims.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

I.  Secondary Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's claims folder reveals no evidence 
that the veteran incurred either a bilateral ankle disorder 
or a right knee disorder in service or in the first year 
after discharge, and the veteran does not so contend.  
Instead, he asserts that he currently suffers from bilateral 
ankle pain and a dropfoot disorder, particularly on the left 
side, as a result of his service-connected plantar warts and 
treatment therefor.  In addition, he asserts that his foot 
problems, particularly his "pinched nerve" in the left 
foot, have forced him to use an altered gait in which most of 
his weight-bearing is on his right side, which has caused 
right knee problems, including arthritis.

The medical evidence of record indicates long-standing 
problems with severe plantar warts and calluses, as well as 
neurological problems in the feet themselves, including 
Morton's neuromas and tarsal tunnel syndrome.  The record 
also reflects extensive treatment for all of these disorders, 
including multiple instances of surgical removal of Morton's 
neuromas and two subsequent instances of surgical release of 
the tarsal tunnel, as well as the removal/resection of 
numerous bones in both feet (osteotomies).  However, the 
Board has identified only two items of evidence contained in 
the veteran's claims file which address the claimed link 
between the veteran's current ankle and right knee problems 
and his residuals of plantar warts and calluses.  The first 
such opinion is found in the report of a VA examination 
conducted at the Marion, Indiana VA Medical Center in 
November 2001.  This examination was conducted at the request 
of the RO, which noted that the veteran was claiming service 
connection for a bilateral ankle disorder and degenerative 
changes of the right knee secondary to his plantar warts and 
calluses of the feet, and determined that an opinion was 
required regarding whether it was at least as likely as not 
that these problems were medically due to his plantar warts 
and calluses.  

At the time of this examination, the examiner reviewed the 
veteran's medical history as contained in the veteran's 
claims file, noting that the veteran had recently undergone 
surgery for treatment of his Morton's neuroma and tarsal 
tunnel syndrome.  The veteran complained primarily of left 
foot drop, and pain in the right knee.  The veteran reported 
that he was asymptomatic in the right foot, but that he had 
experienced increasing pain in the left foot, causing him to 
limp.  He stated that in 1995, he had been diagnosed with 
Morton's neuroma in the left foot and tarsal tunnel syndrome 
of the left foot, and had undergone surgical procedures to 
alleviate both problems.  He reported that he subsequently 
had complications with left foot drop, and was required to 
wear a left foot splint.  He also complained of having 
experienced right knee pain in 2000, at which time an MRI was 
conducted which revealed a rupture of the medial meniscus and 
degenerative osteoarthritis of the right knee.  He reported 
that this was followed by arthroscopic surgery of the right 
knee.  He continued to complain of pain in the right knee 
after this surgery.

On physical examination, the veteran had a full range of 
right ankle motion, with no complaints of pain on palpation 
or movement.  Examination of the left ankle revealed mild 
pain on palpation over the right medial ankle area, weakness 
in dorsal flexion of the ankle, and decreased muscle 
strength.  The examiner noted that the veteran was wearing a 
brace due to weakness in dorsal flexion of the left foot.  He 
was also noted to be limping on the left, and using a cane 
for ambulation.  Examination of the right knee revealed pain 
on palpation with painful and limited flexion of the knee 
joint.  The examiner rendered relevant diagnoses of "pain in 
the left ankle - degenerative arthritis - service 
connected," "Morton's neuroma and tarsal release in 1998 - 
non-service-connected, foot drop in the left - not service-
connected," "right knee pain, status post medial 
meniscectomy in the year 2000," and "degenerative 
osteoarthritis of the right knee joint - non service-
connected."  The examiner then commented that if a further 
detailed evaluation was required, then the veteran should be 
referred to an orthopedic surgeon.  He also noted that the 
Marion, Indiana VAMC did not have an orthopedic surgeon on 
staff.

Following a review of this report, both the RO and the 
veteran's attorney determined that this medical opinion was 
inadequate, in that it did not address the etiological 
questions presented regarding the claimed connection between 
the ankle and knee disorders and plantar warts and calluses.  
Therefore, in April 2002 the veteran was examined by a VA 
orthopedist.  Because the Marion, Indiana VAMC did not have a 
specialist in orthopedics on staff, as noted above, this 
examination was conducted at the Indianapolis, Indiana VAMC.  

At the time of this examination, the examiner reviewed the 
veteran's documented medical history, and again noted that 
the veteran's right foot was asymptomatic, as previous 
osteotomies were successful in alleviating the problem with 
plantar warts and calluses.  However, surgeries on the left 
foot had been unsuccessful in relieving the veteran's 
symptoms, and the veteran complained that a persistent 
plantar wart on the left foot caused him to limp and use a 
cane.  He also complained of increased pain in his left 
ankle.  The examiner noted that the veteran had undergone 
surgeries to relieve a Morton's neuroma diagnosed in 1995, as 
well as two surgeries for tarsal tunnel release.  The veteran 
reportedly developed pain in the right knee in 2000, which 
was diagnosed as a medial meniscus tear and operated on in 
November 2000, consisting of debridement of the medial 
meniscus.  His current complaints included mild right knee 
pain, significant left ankle pain with foot drop, and plantar 
pain in the lateral aspect of the left foot from a 
recalcitrant plantar wart.  The examiner noted that the 
purpose of the examination was to determine whether or not 
the veteran's left ankle condition and right knee condition 
were secondary to his plantar warts and calluses.

The examiner then conducted a thorough examination of the 
veteran's right knee and both ankles, and reviewed MRIs and 
x-rays, again finding that the right ankle was completely 
"benign," and that the veteran had no complaints whatsoever 
regarding the right ankle.  The examiner then offered the 
following assessment:

Answering the question whether or not his 
right knee and left ankle pain are 
contributory from his plantar warts as 
well as his left foot drop are 
conflicting.  Patient gives a history of 
the recurrent foot drop of his left foot 
after tarsal tunnel release at which it 
is impossible because the innervation of 
the anterior tib musculature is proximal 
to the level of the tarsal tunnel.  An 
observation in watching him walk, he has 
no problem clearing his foot on a swing 
through phase of his gait, therefore he 
does not likely represent to have a foot 
drop secondary to the surgeries of his 
left foot.

As an etiology of his medical meniscus 
tear of his right knee, the patient does 
compensate in his right side 
significantly for the pain in the lateral 
part of his foot which could be 
contributory to this, however it is 
unlikely again because with the small 
amount of osteoarthritis that he has, it 
is most likely degenerative tear in his 
knee which is contributory to the tear 
and unlikely related to his foot.

The recurrent pain in his ankle from the 
tarsal tunnel [] of his foot may be a 
complication of the surgeries.  Again the 
correlation to plantar warts to tarsal 
tunnel is not documented and unlikely the 
etiology of the tarsal tunnel, however 
the recurrent pain in his ankle and a 
positive Tinel's may relate to a nerve 
entrapment from scar tissue over that 
aspect of the release and may be 
causative to that.

In review of the drop foot, it is 
definitely not related to surgeries of 
his left foot.  The right knee 
degenerative meniscal tear is unlikely 
related to the condition of his left 
foot, and the pain [] over the previous 
incision over [] the tarsal tunnel on his 
left foot again are unrelated to the 
warts on his feet.

The Board observes that the history reported by these two 
examiners is supported and confirmed by VA and private 
inpatient and outpatient treatment notes and surgical 
reports.  The Board notes that at the time of a prior VA 
examination in March 1999, the examiner reviewed prior VA x-
rays of the veteran's ankles.  He noted that ankle x-rays 
taken in June 1994 were normal, but that ankle x-rays taken 
in March 1999 revealed mild degenerative joint disease of the 
left ankle.  In addition, a VA consultation sheet dated in 
March 1999 shows that, at that time, the examiner noted that 
the veteran had had neuromas removed two times from the 
medial left ankle, and had another one over the anterior left 
ankle which had not yet been removed.  The examiner rendered 
a drawing showing the scar site from his previous neuroma 
removal surgeries to be just under and behind his interior 
left ankle bone.  The examiner rendered diagnoses of status 
post multiple neuroma surgeries and left foot drop.  The 
Board has also reviewed the November 2000 MRI report 
referenced by both VA examiners above, which does indeed show 
a "degenerative horizontal type tear of the posterior horn 
of the medial meniscus," with "joint space narrowing of the 
medial compartment [which] is also consistent with changes of 
osteoarthritis."

The Board finds that the November 2001 and April 2002 
examination reports and opinions do not serve to establish an 
etiological nexus, or link, between the veteran's service-
connected plantar warts and calluses and his ankle problems 
and right knee disorder.  The Board first finds that the 
November 2001 opinions are of relatively little probative 
value for several reasons.  First, the examiner did not state 
whether he believed that the veteran's ankle and right knee 
disorders were due to his service-connected plantar warts and 
calluses, which is the crux of the veteran's claim.  Second, 
this examiner did not provide any supporting rationale or 
explanation whatsoever for his bare conclusory statements 
that the veteran's diagnoses were, or were not, "service-
connected," or explain what he meant by that term.  Finally, 
while this examiner's medical credentials are not of record, 
he conceded that if a detailed evaluation were needed, the 
veteran should be seen by a specialist in orthopedic 
disorders, such as an orthopedic surgeon, which suggests that 
more specialized knowledge might be necessary to address the 
medical questions in this case.  

In any case, the Board observes that the only comment made by 
this examiner that would arguable favor the veteran's claim 
is his diagnosis of "pain in the left ankle - degenerative 
arthritis - service connected."  However, as noted earlier, 
to the extent that this diagnosis was meant as an opinion 
that the veteran's ankle osteoarthritis was incurred in 
service or is otherwise directly related thereto, the Board 
observes that there is no evidence that the veteran was 
suffering from arthritis of the ankles in service or for many 
decades thereafter, until March 1999.  On the contrary, 
repeated x-rays of the ankles following service, including as 
recently as June 1994, showed that his ankle joints were not 
arthritic.  Furthermore, the veteran himself has not 
contended that his ankle arthritis was incurred in service or 
is otherwise directly related thereto, but rather that it was 
incurred many years after service as a result of his plantar 
warts and calluses and extensive treatment therefor.  The 
examiner did not comment on this claimed secondary 
connection.  

Furthermore, to the extent that the statement "service-
connected" may be read to imply that the degenerative 
arthritis was related to his service-connected plantar warts 
and calluses, the examiner offered no support or rationale 
for this bare, implied conclusion.  In this regard, the Board 
observes that, in general, the Board is responsible for 
assessing the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In this case, the Board finds that 
without any supporting rationale or explanation, this 
examiner's statement is of essentially no probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight of the evidence).

The veteran has contended that his ankle and right knee 
problems are related to his Morton's neuromas of the left 
foot and the tarsal tunnel syndrome, and the multiple 
surgeries that have been required for alleviation of these 
disorders.  However, regarding the Morton's neuroma, the 
Board observes that the veteran previously sought service 
connection for Morton's neuroma, but that this claim was 
specifically denied by the RO in a rating decision dated in 
July 1989.  Regarding the tarsal tunnel syndrome, the 
examiner who performed the April 2002 VA examination opined 
that the correlation between plantar warts and tarsal tunnel 
syndrome was not documented, and that the veteran's plantar 
warts were "unlikely the source of the tarsal tunnel."  
Thus, even if the Board were to find that the veteran's ankle 
problems are, as alleged by the veteran, due to either 
Morton's neuroma, tarsal tunnel syndrome, or the multiple 
surgical procedures performed to correct these problems, the 
ankle problems cannot be considered to be related to his 
plantar warts and calluses, since the evidence shows that the 
Morton's neuroma and tarsal tunnel syndrome themselves are 
unrelated to his plantar warts and calluses.  

In addition, while it does appear that the veteran suffered 
from left foot drop during the recovery phase from these 
surgeries, particularly the tarsal tunnel release, current 
records and examinations show that the veteran is not 
presently suffering from this problem.  In any case, no 
examiner has attributed the foot drop in any way to his 
plantar warts and calluses.

Finally, the Board observes that the April 2002 VA examiner 
specifically considered, and rejected, the veteran's claim 
that his altered gait caused his right knee degenerative 
changes.  He concluded his assessment by stating plainly that 
"The right knee degenerative meniscal tear is unlikely 
related to the condition of his left foot."  No other 
examiner has attributed the veteran's right knee problems in 
any way to his plantar warts and calluses.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current bilateral and right ankle problems are related to 
his service-connected residuals of plantar warts and 
calluses.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his current ankle and knee disorders.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current 
bilateral and right knee disorders are related to his plantar 
warts and calluses incurred while in the military cannot be 
accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a bilateral ankle disorder and 
degenerative changes of the right knee, both secondary to 
service-connected residuals of bilateral plantar warts and 
calluses.  In reaching these decisions the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Total Rating

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, in claims for a total rating 
based on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

The veteran is service-connected for the following four 
disabilities:  residuals of plantar warts and calluses of the 
left foot, rated as 30 percent disabling; residuals of 
plantar warts and calluses of the right foot, rated as 10 
percent disabling; residuals of a fracture of the second left 
toe, rated as noncompensably (zero percent) disabling; and 
hearing loss, rated as noncompensably (zero percent) 
disabling.  The combined rating for these disorders is 40 
percent.

In this case, the veteran does not have one disability 
ratable at 40 percent, with a combined rating of 70 percent, 
and thus fails to meet the initial criteria for consideration 
of a total rating for compensation based on individual 
unemployability due to service-connected disabilities.

Nevertheless, the Board has considered the veteran's 
contention that his service-connected foot problems have 
rendered him unable to secure or follow a substantially 
gainful occupation.  In reviewing the veteran's claims file, 
the Board notes that the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, in August 2000.  At that time, he stated 
that he last worked full-time in 1985, but that his service-
connected disability, which he described as "bilateral foot 
condition," did not affect his full-time employment until 
1994, some 9 years later.  The Board observes that at the 
time of a hearing before an RO hearing officer in May 1988, 
the veteran testified that he was unemployed and unable to 
seek further employment because of his Alzheimer's 
disease/organic brain disorder.  When he again testified 
before an RO hearing officer in February 2001, he stated that 
he did not believe that he could work at his previous jobs 
today because his foot problems limited the amount of time he 
could stand on his feet and caused him to lose his balance 
and fall.  However, he was not asked, and did not state, the 
reason why he stopped working in 1985.  Both the veteran and 
his wife attributed much of his inability to work to his poor 
concentration, apparently a reference to his organic brain 
disorder, and his need to use a back brace and his knee 
brace, which are unrelated to his service-connected 
disorders.

The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities, to 
particularly include his plantar warts and calluses of the 
feet.  The veteran has undoubtedly experienced impairment in 
his ability to perform substantially gainful employment due 
to his service-connected disabilities, as evidenced by his 
combined 40 percent disability evaluation.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2002).  
The Board believes, in light of recent medical examinations 
and outpatient treatment notes, that the VA Schedule for 
Rating Disabilities and the disability evaluation assigned to 
each disorder under that schedule accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  In this case, while the 
veteran's plantar warts and calluses clearly make it 
difficult for him to stand or walk for extended periods, 
there is no evidence that this problem would render him 
unable to perform a sedentary job which required little or no 
standing or walking.  On the contrary, the evidence shows 
that the veteran became unemployed due solely to his 
nonservice-connected organic brain syndrome, and that his 
current inability to work is due primarily to that disorder.  
In addition, the Board observes that much of what the veteran 
has recently referred to as his "foot problems" consists of 
nonservice-connected problems, including Morton's neuroma and 
tarsal tunnel syndrome and treatment therefor.  Indeed, 
recent VA examinations revealed no plantar warts or calluses 
at all on the right foot, and no complaints related thereto, 
and only a single plantar wart on the left foot.  Therefore, 
a total rating for compensation based on individual 
unemployability due to service-connected disabilities is not 
warranted.



ORDER

Service connection for a bilateral ankle disorder secondary 
to service-connected residuals of bilateral plantar warts and 
calluses is denied.

Service connection for degenerative changes of the right knee 
secondary to service-connected residuals of bilateral plantar 
warts and calluses is denied.

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

